Title: From John Adams to John Quincy Adams, 26 February 1811
From: Adams, John
To: Adams, John Quincy



Dear Sir
Quincy February 26. 1811

A Battery of Great Guns, has been erected in Philadelphia in the Beginning of this Year, under the Command of a young Engineer Mr Walsh of Baltimore. As Sylla Said that in young Cæsar were many Mariuses, perhaps it may be found that in this young gentleman are many Hamiltons
The Title of his work is The American Review of History and Politicks, and general Repositary of Litterature and State Papers to appear quarterly. The first Number has appeared in 200 pages of very large Octavo, besides 60 pages of  State Papers. His List of Subscribers is immense. I am told that not only the Boston Host but every Man among their followers has subscribed. Very probably the same may be said in New York and all the great Cities in American including Canada and Nova Scotia. He has embellished his work with a beautiful Flower from Demosthenes against Phillip, in which Distrust is urged as the best guard against Tyrnany. “Απιστία. Ταύτην φυλάττετε. Ταύτης ἀντέχεσθε. I shall take his Advice and never loose sight of this Απιστία. Timeo Danaos, et Dona ferentes. My Distrust is so great that I suspect him to be in concert with and supported by not only all the discontented and disaffected in the United States, but the Scottish Reviewers and all their Connections in Europe and all the French who are disaffected to Napoleon, especially the fugitive Eccliasticks. He begins openly and bravely and boldly, by setting up Mr Ames Mr Hamilton &c as the greatest Men almost that ever lived.
As your Friends in Boston send you the Newspapers so punctually I need not say that the Electioneering Campaign is opened and Mr Gore and Mr Phillips are the Candidates against the Powers in Possession. If they prevail it can be only from the Supineness of their Antagonists and the general Confidence of strength, for no Administration was ever more tranquil or gave more Universal Satisfaction.
Have you ever read Manilius’s Astronomicon, written in the Time of Tiberius? In it, is this Line
Eripuit Jovi Fulmen, Viresque tonandí. This was not written by Mr Turgot nor Sir William Jones, nor a Dutch Poet.
Your last Letter to me was of 9. Novr.
Richard Rush Esq is appointed Attorney General of Pensilvania. He says No Man in the U.S. is a Match for Walsh but J.Q.A. I hope however he will be to wise to enter the List of Gladiators.
We are all as well as usual. My Love to all yours without naming any one but Mr Charles.
A.
